 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD OSBURN, et al.,                             Case No. 1:19-cv-00246-DAD-SAB

12                  Plaintiffs,                         ORDER DISREGARDING NOTICE OF
                                                        APPEARANCE OR WITHDRAWAL OF
13          v.                                          COUNSEL

14   COUNTRYWIDE HOME LOANS, et al.,                    (ECF No. 54)

15                  Defendants.

16

17          Ronald Osburn and Sadie Osburn (“Plaintiffs”) filed this action on February 21, 2019.

18 (ECF No. 1.) On March 22, 2019, Defendants Countrywide Home Loans, Inc., Formerly Doing

19 Business as America’s Wholesale Lender, Bank of America, N.A., and Recontrust Company,
20 N.A. (erroneously sued as Countrywide Home Loans, dba America’s Wholesale Lender, Bank of

21 America Corporation, Recontrust, N.A.) filed a motion to dismiss. (ECF No. 19.) The motion

22 was filed by counsel Ethan Schatz who is listed on the docket as counsel of record for Defendant

23 Bank of America Corporation. On September 25, 2019, attorney Adam Frederick Summerfield

24 filed a notice of appearance on behalf of Countrywide Home Loans and Reconstruct, N.A. (ECF

25 No. 50.) On January 14, 2020, a “Notice of Appearance or Withdrawal of Counsel” was filed by

26 counsel Adam F. Summerfield. (ECF No. 54.)
27          Rule 182 of the Local Rules of the Eastern District governs the substitution and

28 withdrawal of attorneys. The form used in this instance is from the Central District of California


                                                    1
 1 and it is unclear from the filing what action is being sought by Mr. Summerfield. Currently the

 2 docket reflects that Bank of America is represented by Ethan Schatz and Countrywide Home

 3 Loans and Recontrust, N.A. are being represented by Adam Summerfield. The current filing

 4 appears to request that Mr. Schatz be removed as attorney of record for Countrywide Home

 5 Loans and Recontrust, N.A., however, he is not listed as attorney for these parties.

 6          The Court shall disregard the Notice of Appearance or Withdrawal of Counsel filed on

 7 January 14, 2020. If an attorney seeks to withdraw from representation, a filing that complies

 8 with Local Rule 182(d) is required. If an attorney is seeking to substitute in place of another

 9 attorney then a filing that complies with Local Rule 182(g) needs to be filed. To the extent that

10 Defendants are seeking to change the representation within the firm, counsel should file a

11 pleading clearly stating which attorney is to be terminated, who the attorney is that will be

12 representing the party, and identifying the parties that are affected by the change.

13          Based on the foregoing, IT IS HEREBY ORDERED that the Notice of Appearance or

14 Withdrawal of Counsel filed on January 14, 2020 is DISREGARDED.

15
     IT IS SO ORDERED.
16

17 Dated:      January 15, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                     2
